Title: From John Adams to Thomas Jefferson, 13 July 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy July 13th. 1813

Let me allude, to one circumstance more, in one of your Letters to me, before I touch upon the Subject of Religion in your Letters to Priestley.
The first time, that you and I differed in Opinion on any material Question; was after your Arrival from Europe; and that point was the french Revolution.
You was well persuaded in your own mind that the Nation would Succeed in establishing a free Republican Goverment: I was as well persuaded, in mine, that a project of Such a Government, over five and twenty millions people, when four and twenty millions and five hundred thousands of them could neither write nor read: was as unnatural irrational and impracticable; as it would be over the Elephants Lions Tigers Panthers Wolves and Bears in the Royal Menagerie at Versailles. Napoleon has lately invented a Word, which perfectly expresses my Opinion at that time and ever since. He calls the Project Ideology. And John Randolph, tho he was 14 Years ago, as wild an Enthusiast for Equality and Fraternity, as any of them; appears to be now a regenerated Proselite to Napoleons opinion and mine, that it was all madness.
The Greeks in their Allegorical Style Said that the two Ladies Αριςτοcρατια and δημοcατια, always in a quarrel, disturbed every neigbourhood with their brawls. It is a fine Observation of yours that “Whig and Torey belong to Natural History.” Inequalities of Mind and Body are So established by God Almighty in his constitution of Human Nature that no Art or policy can ever plain them down to a Level. I have never read Reasoning more absurd, Sophistry more gross, in proof of the Athanasian Creed, or Transubstantiation, than the subtle labours of Helvetius and Rousseau to demonstrate the natural Equality of Mankind. Jus cuique; the golden rule; do as you would be done by; is all the Equality that can be Supported or defended by reason, or reconciled to common Sense.
It is very true, as you justly observe, I can say nothing new on this or any other Subject of Government. But when La Fayette harangued you and me, and John Quincy Adams, through a whole evening in your Hotel in the Cul de Sac, at Paris; and develloped the plans then in Operation to reform France: though I was as silent as you was, I then thought I could Say Something new to him: In plain Truth I was astonished at the Grossness of his Ignorance of Goverment and History, as I had been for Years before at that of Turgot, Rochefaucault, Condorcet and Franklin. This gross Ideology of them all, first Suggested to me the thought and the inclination which I afterwards hinted to you in London, of writing Something upon Aristocracy. I was restrained for Years, by many fearful considerations. Who and what was I,? A Man of no name or consideration in Europe. The manual Exercise of writing was painful and distressing to me, almost like a blow, on the elbow or the knee; my Style was habitually negligent, unstudied, unpolished; I Should make Enemies of all the French Patriots, the Dutch Patriots, the English Republicans, Dissenters, Reformers, call them what you will; and what came nearer home to my bosom than all the rest, I knew, I Should give offence to many, if not all of my best Friends in America, and very probably destroy all the little Popularity I ever had, in a Country where Popularity had more Omnipotence than the British Parliament assumed. Where Should I get the necessary Books? What Printer or Bookseller would undertake to print Such hazardous Writings?
But when the French Assembly of Notables met, and I Saw that Turgots “Government in one Centre and that Center the Nation” a Sentence as misterious or as contradictory as the Athanasian Creed, was about to take place; and when I Saw that Shaises Rebellion was breaking out in Massachusetts, and when I Saw that even my obscure Name was often quoted in France as an Advocate for Simple Democracy; when I saw that the Sympathies in America had caught the French flame: I was determined to wash my own hands as clean as I could of all this foulness. I had then Strong forebodings that I was Sacrificing all the honours and Emoluments of this Life; and So it has happened: but not in so great a degree as I apprehended.
In Truth my “defence of the Constitutions and “Discourses on Davila”, laid the foundation of that immense Unpopulaty, which fell like the Tower of Siloam upon me. Your Steady defence of democratical Principles, and your invariable favourable Opinion of the French Revolution laid the foundation of your unbounded Popularity.
Sic transit Gloria Mundi.
Now, I will forfeit my Life, if you can find one Sentence in my Defence of the Constitutions, or the Discourses on Davila, which by a fair construction, can favour the introduction of hereditary Monarchy or Aristocracy into America.
They were all written to Support and Strengthen the Constitutions of the United States.
The Woodcutter on Ida, though he was puzzled to find a Tree to chop, at first, I presume knew how to leave off, when he was weary; But I never know when to cease, when I begin to write to you
John Adams